     Case: 2:21-cv-00543-ALM-KAJ Doc #: 1 Filed: 02/05/21 Page: 1 of 4 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

LILLIAN C. McGILL                              :
2869 Dover Road
Columbus, Ohio 43209                           :

                Plaintiff,                     :       CASE NO. 2:21-cv-543

        v.                                     :       JUDGE

ALENE CANDLES MIDWEST, LLC                     :       MAGISTRATE JUDGE
c/o Douglas L. Meyer
One Prestige Place, Ste. 610                   :
Miamisburg, Ohio 45342
                                               :
                Defendant.

                                         COMPLAINT
                                       (With Jury Demand)

        NOW COMES Plaintiff Lillian C. McGill and proffers this Complaint for damages

against Defendant Alene Candles Midwest, LLC.


                                          THE PARTIES

1.      Plaintiff is a natural person residing in Franklin County, Ohio.

2.      Defendant is an Ohio limited liability company with facilities in Franklin County, Ohio.


                                  JURISDICTION AND VENUE

3.      Count I is brought pursuant to the laws of the United States, therefore the Court has

     jurisdiction pursuant to 28 U.S.C. § 1331. Count II is brought under the same core of

     operative fact, and therefore subject to supplemental jurisdiction pursuant to 28 U.S.C. §

     1367.

4.      Venue is proper pursuant to 28 U.S.C. § 1391, due to the fact that the Defendant has

     facilities in Franklin County, Ohio, at which all of the events in question took place.
     Case: 2:21-cv-00543-ALM-KAJ Doc #: 1 Filed: 02/05/21 Page: 2 of 4 PAGEID #: 2




                                      FACTUAL BACKGROUND

5.       Plaintiff has been employed by Defendant from May 5, 2017 to the present.

6.       Plaintiff is an African-American female.

7.       Plaintiff was serving as a Sample Lab Technician in 2018 and 2019.

8.       In March of 2018, Plaintiff applied for a better position in the Sample Lab. She was

      denied the position, which was given instead to a White male less qualified than Plaintiff.

      The position would have paid better and had better hours than the position plaintiff was in at

      the time.

9.       Plaintiff complained to Human Resources about Defendant’s failure to promote her in

      March of 2018, to no avail.

10.      In March of 2019, Plaintiff applied for a position as ICP-MS Analytical Technician. She

      was again denied the better position in favor of a White male with lesser seniority and

      qualifications. The position would have paid better and had better hours than the position

      plaintiff was in at the time.

11.      Plaintiff complained to Human Resources about Defendant’s failure to promote her in

      March of 2019, also to no avail.

12.      Plaintiff filed a Charge of Discrimination with the Ohio Civil Rights Commission and

      Equal Employment Opportunity Commission (“EEOC”) on July 31, 2019 alleging race

      discrimination.

13.      The EEOC issued a Notice of Suit Rights to Plaintiff on November 20, 2020.




                                                    2
  Case: 2:21-cv-00543-ALM-KAJ Doc #: 1 Filed: 02/05/21 Page: 3 of 4 PAGEID #: 3




                                            COUNT I
                                    RACE DISCRIMINATION
                                     42 U.S.C. §2000e et seq.

14.     Plaintiff reasserts and reincorporates each and every allegation contained in ¶¶ 1-13 above

      as if fully rewritten here.

15.     Plaintiff is an “employee” as defined by 42 U.S.C. §2000e(d).

16.     Defendant is an “employer” as defined by 42 U.S.C. §2000e(b).

17.     In its actions described in ¶¶ 8-11 above, Defendant has discriminated against Plaintiff on

      the basis of her race, African-American, in violation of 42 U.S.C. §2000e-2(a)(1).

18.     Defendant’s violations of 42 U.S.C. §2000e-2(a)(1) entitle Plaintiff, pursuant to 42 U.S.C.

      §2000e-5 and 42 U.S.C. §1981a, to monetary damages which include lost pay and benefits,

      compensatory damages, and attorney fees and costs of bringing this litigation, in a amount to

      be determined at trial, but in any event not less than $150,000.00.


                                          COUNT II
                                    RACE DISCRIMINATION
                                     O.R.C. § 4112.01 et seq.

19.     Plaintiff reasserts and reincorporates each and every allegation contained in ¶¶ 1-18 above

      as if fully rewritten here.

20.     Plaintiff was an “employee” as that is defined by O.R.C. § 4112.01.

21.     Defendant was Plaintiff’s “employer” as that is defined by O.R.C. § 4112.01.

22.     In its actions described in ¶¶ 8-11 above, Defendant has discriminated against Plaintiff on

      the basis of her race, African-American, in violation of Chapter 4112 of Ohio law

23.     Defendant’s violations of Chapter 4112 entitle Plaintiff, pursuant to O.R.C. § 4112.99, to

      monetary damages which include lost pay and benefits, compensatory damages, and attorney




                                                  3
  Case: 2:21-cv-00543-ALM-KAJ Doc #: 1 Filed: 02/05/21 Page: 4 of 4 PAGEID #: 4




    fees and costs of bringing this litigation, in an amount to be determined at trial, but in any

    event not less than $150,000.00.


WHEREFORE, Plaintiff demands,

       for Count I, monetary damages which include lost pay and benefits, compensatory

damages, and attorney fees and costs of bringing this litigation, in an amount to be determined at

trial, but in any event not less than $150,000.00; and,

       for Count II, monetary damages which include lost pay and benefits, compensatory

damages, and attorney fees and costs of bringing this litigation, in an amount to be determined at

trial, but in any event not less than $150,000.00.


                                        JURY DEMAND

       Plaintiff demands that a jury decide all of the above claims.



                                                     Respectfully Submitted,


                                                     s/ Gary A. Reeve
                                                     Gary A. Reeve (0064872)
                                                     Trial Attorney for Plaintiff
                                                     Law Offices of Gary A. Reeve
                                                     5354 Cemetery Road
                                                     Hilliard, Ohio 43026
                                                     (614) 808-1881




                                                 4
